Citation Nr: 0002352	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-29 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C.A. Chapter 
35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1983, in the National Guard from December 1984 to 
February 1991, was recalled to active duty from February 1991 
to October 1991 to participate in Operation Desert Shield/ 
Desert Storm, and returned to the National Guard from October 
1991 until his retirement in April 1993.  During his years in 
the National Guard, he had periods of active duty for 
training and inactive duty training.

This appeal arises from a June 1995, Department of Veterans 
Affairs Regional Office (VARO), Montgomery, Alabama rating 
decision, which denied the appellant service connection for 
the veteran's cause of death, and denied entitlement to 
Dependents' Educational Assistance Under Chapter 35, Title 
38, United States Code.

FINDINGS OF FACT

1.  The veteran served on active duty from December 1971 to 
December 1983, in the National Guard from December 1984 to 
February 1991, was recalled to active duty from February 1991 
to October 1991 to participate in Operation Desert Shield/ 
Desert Storm, and returned to the National Guard from October 
1991 until his retirement in April 1993.

2.  The veteran expired in September 1994.  Immediate cause 
of death was occlusive coronary artery disease.

3.  At the time of his death, the veteran had no service-
connected disabilities.

4.  Occlusive coronary artery disease was not present in 
service, and was not manifest by acceptable verification to a 
compensable degree within one year of his separation from 
service.

5.  There is no competent medical evidence of record to 
establish any causal relationship between the veteran's death 
and his service.


CONCLUSIONS OF LAW

1.  A service-connected disorder did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

2.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit. 38 C.F.R. § 3.105(a) (1999); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for the cause of the 
veteran's death. 

The appellant is seeking service connection for the veteran's 
cause of death.  To establish service connection for the 
veteran's cause of death, the evidence must establish that a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1999).  

In general, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence). Caluza v. Brown, 7 
Vet.App. 498 (1995).  Essentially the same factors are for 
consideration in determining whether a claim for service 
connection for the cause the veteran's death is well grounded, 
except that the nexus must be between service or a service-
connected disability and death.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is required 
to establish a well-grounded claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Lay assertions of medical causation 
or diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the claim 
cannot be well grounded.  Id.

Service medical records reveal that the veteran complained of 
chest pain in May 1989, assessed as costochondritis associated 
with a rib injury and exercise.  Chest x-rays revealed no 
evidence of acute cardiac, pleural or pulmonary pathology.  At 
the time of his September 1991 military separation 
examination, he reported a history of chest pressure when 
excited that was relieved by Rolaids.  His heart was 
clinically normal on examination on this occasion and on all 
prior service examinations.  

In September 1994, the veteran was admitted to the East 
Alabama Medical Center in full cardiac arrest.  His wife 
reported that he had had no cardiac history, although he was a 
fairly heavy smoker and was overweight.  She denied any other 
problems up to this point.  The veteran did not respond to CPR 
and was subsequently pronounced dead.  His diagnosis was 
probable coronary artery disease.  

The death certificate indicates that the veteran died on 
September [redacted], 1994.  The immediate cause of death was 
occlusive coronary artery disease.  An autopsy was performed 
prior to completion of the death certificate which concluded 
that the veteran had 100 percent occlusion of the proximal 
left anterior descending coronary artery; 60 to 80 percent 
atherosclerotic occlusion of the mid portions of the left 
anterior descending coronary; 40 to 70 percent occlusion of 
the left circumflex coronary artery; and a scar in the 
inferior wall of the left ventricle.  It was the opinion of 
the State Medical Examiner that the veteran had died of 
occlusive coronary artery disease.

The Board is not empowered to rest its determination upon a 
subjective test of whether the appellant's belief in her 
entitlement to the benefit sought here is sincere.  The Board 
is constrained by its statutory mandate to rest its decision 
upon an objective basis under which the Board must apply the 
law to the facts as shown by the evidence.  Following review 
of the current record, the Board is compelled to conclude that 
the appellant has not met her initial burden of presenting a 
well-grounded claim.

There is no indication of cardiovascular disease in the 
veteran's service medical records.  The earliest indication of 
cardiovascular disease dates from his final hospital admission 
in September 1994, more than 3 years after his last period of 
active duty service.  Accordingly, the Board concludes that 
cardiovascular disease was not present in service and was not 
manifested to a compensable degree within one year after 
service.  

While the appellant contends that the cause of the veteran's 
death was related to his service in the Persian Gulf, she has 
not presented nor alleged the existence of competent medical 
evidence demonstrating such a relationship, and she is not 
shown to possess the medical expertise to make a finding of a 
relationship between his post-service disease and service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
she has not submitted competent medical evidence to establish 
a nexus between the veteran's cause of death and any incident 
of service.  Similar considerations apply to her argument the 
chest pain the veteran had experienced in service was actually 
a manifestation of heart disease.  There is no medical 
evidence to that effect, and, as a layperson, the appellant is 
not considered competent with respect to medical diagnosis.  
Id. At 495.  Thus, the Board must find that her claim for 
service connection for the veteran's cause of death is not 
well grounded.

2.  Entitlement to Dependents Educational Assistance benefits 
pursuant to 38 U.S.C.A. Chapter35.

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807(a).  In this case, the veteran 
did not have a permanent total service-connected disability 
at the time of his death, and, as decided above, the 
appellant has not shown that the cause of the veteran's death 
was service-related.  Accordingly, the Board finds that the 
appellant has not met the conditions for eligibility for 
dependents' educational assistance under Chapter 35, Title 
38, United States Code. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.807.

In light of the Board's decision with regard to the claim for 
service connection for cause of death, the Board finds that 
the appellant's claim is without legal merit; thus, it must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is without legal 
merit, and is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


